In the
                               Missouri Court of Appeals
                                          Western District
CHRISTOPHER L. WRIGHT,                                    )
                                                          )
                     Appellant,                           )   WD82948
                                                          )
v.                                                        )   OPINION FILED: September 8, 2020
                                                          )
STATE OF MISSOURI,                                        )
                                                          )
                   Respondent.                            )

               Appeal from the Circuit Court of Buchanan County, Missouri
                         The Honorable David L. Bolander, Judge

Before Division Three: Gary D. Witt, Presiding Judge, Lisa White Hardwick, Judge and
                            Thomas N. Chapman, Judge


       Christopher Wright ("Wright") appeals the denial of his Rule 24.035 motion for

post-conviction relief after pleading guilty to the class E felony of driving while

intoxicated pursuant to section 577.010.1.1 Wright asserts the State did not meet its

burden to demonstrate he was a prior and persistent offender in that the "[S]tate failed to

adduce any proof of [Wright's] prior enhancing offenses and the court did not make the

required statutory finding that [Wright] is a persistent DWI offender." However, because




       1
           All statutory citations are to RSMo 2016, as updated through May 11, 2017 unless otherwise indicated.
there was a factual basis to support the finding that Wright had been convicted of two

previous driving while intoxicated offenses, we affirm.

                                Factual and Procedural Background2

        Wright was charged with the class E felony of driving while intoxicated as a

persistent offender by information on May 11, 2017 ("Information"), alleging that Wright

drove while intoxicated on April 13, 2017. The Information alleged that Wright was

found guilty of driving while intoxicated on two prior occasions on December 15, 2016,

in Buchanan County, Missouri, and August 4, 2012, in Andrew County, Missouri.

Wright was represented by counsel. On June 28, 2017, Wright filed a Petition to Enter

Plea of Guilty ("Petition") pleading guilty to "E Felony Driving While Intoxicated"

pursuant to a plea agreement with the State. In his Petition, Wright admitted, among

other things:

        On or about 4-13-17, in Buchanan County, I operated a vehicle while under
        the influence of alcohol. I have two prior DWI’s.

(emphasis added). The circuit court ("Plea Court") conducted a hearing on June 28,

2017. During the hearing, the following colloquy occurred:

        [The Court]: Do you understand if the State fails to prove each element of
        the offense beyond a reasonable doubt, that you would be entitled to go free
        regarding that charge; but if you plead guilty, you waive that right and all
        these rights I’ve asked you about?"

        [Wright]: Yes.

        [The Court]: Are you waiving each of these rights and a right to trial by
        jury or a trial by judge today?
        2
          On appeal of a motion court's ruling denying a Rule 24.035 motion, "the facts must be viewed in the light
most favorable to the motion court's judgment." Robertson v. State, 502 S.W.3d 32, 35 (Mo. App. W.D. 2016)
(citing Rousan v. State, 48 S.W.3d 576, 579 (Mo. banc 2001)).

                                                         2
       [Wright]: Yes.

       ...

       [The Court]: Is all of the information contained in the [Petition] that your
       attorney handed me correct?

       [Wright]: Yes.

(emphasis added). The Plea Court found beyond a reasonable doubt that Wright was

guilty of the Class E felony of driving while intoxicated.

       A sentencing assessment report was prepared by the Division of Probation and

Parole, which was filed with the court on August 2, 2017.         The sentencing report

contained information regarding two previous convictions for intoxication related driving

offenses:    (1) "driving while intoxicated/alcohol misdemeanor" deriving from case

12AW-CR00238 on August 6, 2012; and (2) "DWI-alcohol-prior offender misdemeanor"

deriving from case 16BU-CR02735. On August 16, 2017, the circuit court ("Sentencing

Court") sentenced Wright to three years in the Missouri Department of Corrections but

suspended the execution of the sentence and placed Wright on probation for a period of

four years. On March 5, 2018, the Sentencing Court revoked Wright's probation and

ordered execution of his three-year sentence.

       Pursuant to Rule 24.035, Wright filed a timely pro se motion to vacate, set aside,

or correct the Sentencing Court's judgment in the circuit court ("Motion Court"). The

Motion Court appointed counsel on Wright's behalf, and appointed counsel filed a timely

Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence ("Motion").

The Motion asserted that the Sentencing Court exceeded the maximum sentence as

                                             3
authorized by law in that the Sentencing Court did not find that Wright was a persistent

DWI offender as required by statute; and therefore, Wright should have been sentenced

as a class B misdemeanor offender, which carries a maximum sentence of six months

imprisonment. See section 558.011.1(7).

       The Motion Court conducted a hearing, and it entered its Judgment Overruling

Wright's Motion for Post Conviction Relief. Specifically, the Motion Court found in

relevant part:

       3. The Court finds that [Wright] had submitted a [Petition] in which he
       specifically stated that he had two prior DWI's.

       4. [Wright] admitted during the plea hearing that all the information
       contained in the [Petition] was true.

       5. The written [Petition] is a part of the Record of this Court.

       6. In reliance on the written [Petition], the Court made a finding that there
       was a factual basis for the plea and the offense was proven beyond a
       reasonable doubt. Such finding includes that [Wright] was a Persistent
       Offender.

This appeal followed.

                                   Standard of Review

       This Court's review of a motion court's ruling on a Rule 24.035 motion for
       postconviction relief is "limited to a determination of whether the findings
       and conclusions of the [motion] court are clearly erroneous." "A motion
       court's findings and conclusions are clearly erroneous if, after a review of
       the entire record, the court is left with the definite and firm impression that
       a mistake has been made."

Johnson v. State, 580 S.W.3d 895, 900 (Mo. banc 2019) (internal citations omitted); see

Rule 24.035(k).



                                              4
                                                 Discussion

       Wright raises one point on appeal alleging the Motion Court clearly erred because

the record demonstrated that Wright's sentence of three years' imprisonment for the class

E felony of driving while intoxicated exceeded the maximum sentence authorized by

Missouri law in that the State failed to establish Wright was a persistent offender because

the State failed to prove beyond a reasonable doubt that Wright had two or more

intoxication-related traffic offenses committed on separate occasions. The State argues

that Wright waived the State's burden to prove his prior alcohol convictions because

Wright pleaded guilty.

       Section 577.010.1 provides that "[a] person commits the offense of driving while

intoxicated if he or she operates a vehicle while in an intoxicated condition." Section

577.010.2(3)(a) provides that "[t]he offense of driving while intoxicated is [a] class E

felony if: [t]he defendant is a persistent offender." A "persistent offender" is defined as

"a person who has been found guilty of: (a) [t]wo or more intoxication-related traffic

offenses committed on separate occasions; or (b) [o]ne intoxication-related traffic offense

in which the defendant was operating a vehicle while intoxicated and another person was

injured or killed." Section 577.001(18).3 Furthermore, "[a] defendant may waive proof

of the facts to prove his or her status as a . . . persistent offender[.]" Section 577.023.6.

       "A guilty plea is an admission to the facts in the indictment or information."

Thurman v. State, 263 S.W.3d 744, 752 (Mo. App. E.D. 2008).                     Wright's prior

convictions were clearly alleged in the information.          "A guilty plea waives [] all

       3
           This section has been subsequently amended.

                                                         5
constitutional and statutory claims except jurisdictional defects and claims that the guilty

plea was not made knowingly, voluntarily, and intelligently."        Stanley v. State, 420
S.W.3d 532, 544 (Mo. banc 2014). Because Wright does not allege in any fashion that

his plea was not made knowingly, voluntarily, and intelligently, he has waived his claims

by not raising them at the time of the plea.

       In O'Haren v. State, 927 S.W.2d 447, 448 (Mo. App. W.D. 1996), a driver was

charged by information with committing the class D felony of driving while intoxicated,

and the information alleged the driver had two prior convictions for driving while

intoxicated. The driver pleaded guilty and was sentenced to five years' imprisonment,

which was suspended, and the driver was placed on supervised probation for five years.
Id. Subsequently, the driver's probation was revoked, and the driver filed a Rule 24.035

motion alleging that the State failed to present evidence to show that the driver was a

persistent offender and the sentencing judge failed to make the statutory findings of fact

to convict the driver as a persistent offender. Id. We held that "[t]he allegations in the

information were sufficient for the trial court to find that [the driver] was a 'persistent

offender' . . . ." Id. at 450. We further held that the driver "waived the requirement that

the state prove the two prior convictions beyond a reasonable doubt when he pleaded

guilty." Id. at 451. The plea court's findings are not reviewable in a Rule 24.035 motion,

and even if they were, the court's failure to make the specific findings is a procedural

deficiency that does not affect the validity of the judgment. Id. (citing State v. Sparks,

916 S.W.2d 238 (Mo. App. E.D. 1995)). Furthermore,



                                               6
       The law is well settled that to sentence under [section] 577.023, the trial
       court is not required to make express findings of fact supporting a finding
       that the defendant is a prior or persistent offender, State v. Boyd, 927
S.W.2d 385, 390 (Mo. App. [W.D.] 1996), or make an express finding that
       the defendant is such an offender, where the court effectively finds the
       defendant to be a prior or persistent offender, State v. Sparks, 916 S.W.2d
234, 238 (Mo. App. [E.D.] 1995).

State v. Wheeler, 439 S.W.3d 241, 245 (Mo. App. W.D. 2014) (quoting State v. Gibson,

123 S.W.3d 121, 125 (Mo. App. W.D. 2003)). In Wheeler, we held that because the

defendant driver was convicted of a class D felony, for which being classified a

"persistent offender" was an element, "the trial court effectively found that [the

defendant] was a persistent offender[.]" Id.

       Similarly, the Information in the instant case alleged that Wright was found guilty

of driving while intoxicated on February 1, 2017, and August 6, 2012.           Just as in

O'Haren, these allegations are sufficient to support a finding that Wright was a persistent

offender. Wright also wrote in his Petition that he had "two prior DWI's," and testified at

his plea hearing that the facts contained in the Petition were accurate. Thus, he waived

the requirement that the State prove the two prior convictions beyond a reasonable doubt

and even though the plea court did not make an express finding that Wright was a

persistent offender, by convicting and sentencing Wright for the class E felony of driving

while intoxicated, for which being classified a "persistent offender" is an element, the

Plea court effectively found Wright to be a persistent offender.




                                               7
                   Conclusion

      We affirm.




                     __________________________________
                     Gary D. Witt, Judge

All concur




                       8